 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT SEATTLE

 4
       UNITED STATES OF AMERICA,
 5                           Plaintiff,
                                                       CR12-44 TSZ
 6         v.
                                                       MINUTE ORDER
 7     MICHAEL H. GEBREHIWET,
 8                           Defendant.

 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:
             (1)    Defendant’s request, docket no. 55, for a jury trial concerning his alleged
11
     violations of the conditions of supervised release is DENIED. Contrary to defendant’s
     assertion, United States v. Haymond, 139 S. Ct. 2369 (2019), does not require a jury trial
12
     prior to a revocation of supervised release pursuant to 18 U.S.C. § 3583(e). Haymond
     concerns whether the Fifth and Sixth Amendments to the United States Constitution
13
     mandate a jury trial before imposing, in connection with the revocation of supervised
     release under 18 U.S.C. § 3583(k), a new mandatory minimum sentence that is higher
14
     than the minimum sentence for the original conviction. See id. at 2378-80. In Haymond,
     the Supreme Court made clear that its decision does not apply to § 3583(e) and is limited
15
     to § 3583(k), which is not at issue in this matter. See id. at 2382 & n.7; see also id. at
     2383-84. Defendant has not made the requisite showing that, if he is found to have
16
     committed the supervised released violations at issue, he might be subjected to a sentence
     that would, when combined with his previous period of incarceration, exceed the
17
     statutory maximum term of imprisonment for the original offense, namely possession of a
     stolen firearm.
18
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 30th day of September 2019.

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk
     MINUTE ORDER - 1
